[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1379

                      STEVEN S. CROOKER,

                    Plaintiff, Appellant,

                              v.

                      JOHN MAGAW, ETC.,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

Steven S. Crooker on brief pro se.                             
Donald K.  Stern, United  States Attorney, and  Karen L.  Goodwin,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                      September 11, 1997
                                         

     Per  Curiam.  We  have reviewed the  parties' briefs and                            

the record on appeal.   We agree with the district court that

the  agency ruling was  neither arbitrary, capricious  nor an

abuse of discretion nor do  we think that the agency's action

rests on any misinterpretation of the pertinent statute.   We

therefore affirm the judgment entered on March 7, 1997.

     Affirmed.                           

                             -2-